                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

HELLEN GONZALEZ,

               Plaintiff,
vs.                                                           CIV 16-0587 KG/KBM

TOWN OF EDGEWOOD; TOWN OF
EDGEWOOD POLICE DEPARTMENT; and
CHIEF OF POLICE FRED RADOSEVICH, in
his individual and representative capacities,

               Defendants.

                       SECOND AMENDED ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. On May 19, 2016, Plaintiff filed a

Complaint for Damages against Defendants in the First Judicial District Court, County of Santa

Fe, State of New Mexico. On June 15, 2016, Defendants removed that case to this Court

pursuant to 28 U.S.C. § 1446(a). Defendants claim removal is proper because this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 1332 and 1441(b). However, based on its

review of the Notice of Removal and the Complaint for Civil Damages, this Court is yet unable

to conclude it has subject matter jurisdiction.

       THEREFORE, this Court orders that counsel appear by calling in to the AT&T

conference line 888-398-2342 using the access code is 9614892 at 1:30 p.m. (Mountain Time)

on Thursday, November 15, 2018, to explain why this case should not be remanded to the First

Judicial District Court, County of Santa Fe, State of New Mexico.

       IT IS HEREBY ORDERED.



                                                  ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
